Burke, J., dissenting: Prior to 1935, sec. 5, ch. 77, Ill. Rev. Stat., read: “Execution against body, when.] § 5. No execution shall issue against the body of the defendant, except when the judgment shall have been obtained for a tort committed by such defendant, or unless the defendant shall have been held to bail upon a writ of capias ad satisfaciendum [respondendum] as provided by law, or he shall refuse to deliver up his estate for the benefit of his creditors.” In 1935 the section was amended to read: (sec. 5, ch. 77, Ill. Rev. Stats. 1937 [Jones Ill. Stats. Ann. 107.155]). “Execution against body.] § 5. No execution shall issue against the body of the defendant except when the judgment shall have been obtained for a tort committed by such defendant, and it shall appear from a special finding of the jury, or from a special finding by the court, if the case is tried by the court without a jury, that malice is the gist of the action, and except when the defendant shall refuse to deliver up his estate for the benefit of his creditors. [As amended by act approved July 11, 1935.]” In a case where judgment was obtained for a tort that had been committed, the correct practice prior to the amendment was to require the clerk to" issue a capias ad satisfaciendum, under warrant of which the sheriff imprisoned the defendant. If the defendant wished to be released, he made application to the county court under the Insolvent Debtors ’ Act (ch. 72, Ill. Rev. Stat. 1937 [Jones Ill. Stats. Ann. 109.378 et seq.]). Under that act it was the duty of the county court to discharge the prisoner if the court found that malice was not the gist of the action. Under the provisions of sec. 5, ch. 77, Ill. Rev. Stat. 1937 [Jones Ill. Stats. Ann. 107.155], as amended, the clerk should not issue an execution against the body of the defendant, except when the judgment shall have been obtained for a tort committed by such defendant and it shall appear from a special finding of the jury, or from a special finding of the court if the case is tried by the court without a jury, that malice is the gist of the action. Before the section was amended, in almost every case a controversy arose in the county court as to whether malice was the gist of the action. The rule laid down by our Supreme Court was that the question was to be determined from the pleadings, where that could be done. If the question could not be resolved by reference to the pleadings, then it was necessary to examine the bill of exceptions. Thus, controversies arose in nearly all cases. The chief object of the amendment was to obviate the necessity for these controversies and to permit the .matter to be decided in the trial court by requiring the court or the jury to enter a special finding that malice is or is not the gist of the action. Where any defendant complains that he is unlawfully restrained of his liberty by the issuance of a capias ad satisfaciendum, application should be made to the trial court to quash the writ. The court may then determine whether the clerk properly issued the writ. To sustain the order of the trial court in the instant case, wherein that court declined to quash the writ and release the defendant, it has been necessary for the court to discuss the pleadings. Thus, the majority opinions returns to the practice that prevailed prior to 1935, and which section 5, as amended, endeavors to correct. The notation in the record, which is separate and apart from the finding and judgment order, “Court makes a special finding of malice,” is not a compliance with section 5. There is nothing therein which shows that the court considered that malice was the gist of the action. In order to arrive at a decision that malice is the gist of the action, it has been necessary to go back to the pleadings. In my opinion, the clerk of the municipal court was not authorized to issue a capias ad satisfaciendum, and that court should have granted the motion of defendant to quash the capias ad satisfaciendum.